DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-10, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0049194 A1 (herein “Yanik”).
Regarding claim 1, Yanik discloses an HVAC system comprising: a heat exchanger (Figs. 19-21) (Paragraph [0061]) comprising: a first set of tubes (T1) fluidly coupled to a first circuit (at M1) of the system, a first tube of the first set of tubes comprises a first body portion (Fig. 20; middle portion of T1) and a first header connection (Fig. 20; first end portion of T1), and the first header connection extends linearly with the first body portion (seen in Fig. 20); and a second set of tubes (T2) fluidly coupled to a second circuit (at M2) of the system, a second tube of the second set of tubes comprises a second body portion (middle portion of T2 seen in Fig. 20; the portion of T2 seen in Fig. 22) and a second header connection (first end portion of T1 seen in Fig. 20; the portion of T2 seen in Fig. 21), the second heat exchanger tube of the second set of tubes is curved between the second body portion and the second header connection (seen in Fig. 20), and the second header connection is oriented at an oblique angle relative to the second body portion (seen in Fig. 20), and the second body portion and the second header connection extend within a common plane (seen in 
Claim 9 recites substantially the same limitations as claim 1 and is clearly anticipated by Yanik as demonstrated above.
Claim 16 recites substantially the same limitations as claims 1 and 9, and is clearly anticipated by Yanik as demonstrated above.
Regarding claims 2, 10, and 17, Yanik discloses a first header coupled to the first header connection (Fig. 20 – T1 connected to M1) and a second header coupled to the second header connection (Fig. 20 – T2 connected to M2).
Regarding claims 5, 13, and 18, Yanik discloses that the first body portion overlaps with the second body portion (seen in Figs. 20 and 22).
Regarding claim 6, Yanik discloses that a plurality of fins (3) extends between the first tubes and the second tubes (seen in Figs. 19 and 22).
Regarding claim 7, Yanik discloses that the first circuit and the second circuit are fluidly separate from one another ([0052], [0053], [0064]).
Regarding claim 8, Yanik discloses that the tubes comprise microchannel tubes (seen in Figs. 21 and 22).
Regarding claim 14, Yanik discloses that the first heat exchanger tube comprises a third header connection oriented linearly relative to the first body portion (Fig. 20 shows linear header connections at both sides of tubes T1).

Regarding claim 20, Yanik discloses that the second header connections are disposed on a common side of the first body portion of the heat exchanger (seen in Figs. 19 and 20).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yanik in view of official notice.
Yanik does not explicitly disclose a fan. However, the use of a fan in conjunction with a heat exchanger is old and well known in the art. It would have been obvious to one of ordinary skill in the art to modify the system of Yanik to include a fan, because fans are commonly used to move air across heat exchange surfaces, thereby moving heated air away from the heat exchange surfaces and supplying the surfaces with fresh cool air, to improve heat dissipation from the system.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yanik in view of CN103644685A (herein “Gao”).

Gao discloses an embodiment of a heat exchanger (Figs. 2 and 3) having two sets of alternating heat exchange tubes as well as an embodiment of a heat exchanger (Fig. 14) having more than two sets of alternating heat exchanger tubes (4 sets shown in Fig. 14) for systems comprising more than two fluid circuits. Gao also discloses utilizing more than one set of curved heat exchanger tubes in a common heat exchanger core (Fig. 13) wherein one set curves to one side of the tube body portions (at 214) and the other set curves to the other side of the tube body portions (at 224), and wherein the body portions and connection portions of each of the tubes extend within a common plane (seen in Figs. 12-14).
It would have been obvious to one of ordinary skill in the art to modify the heat exchanger system of Yanik with the teachings of Gao to provide additional sets of heat exchanger tubes which are curved at angles away from the linear first tubes of Yanik, to be able to utilize the heat exchanger in HVAC systems having three or more circuits rather than being limited to only two circuit systems.
Regarding claims 4 and 12, the combined teachings of Yanik and Gao disclose that the second and third tubes are curved to opposite sides of the first body portion (Gao: Figs. 12 and 13).
Response to Arguments
Applicant’s arguments with respect to the 112(b) rejection have been fully considered and are persuasive in view of the amendment to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0279127 A1 discloses a heat exchanger system (Figs. 6 and 7) similar to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763